Herbert R. Brown, J.,
concurring. I concur in the court’s dismissal entry. However, I disagree as to the reasons for dismissal. This case may be factually moot, but I believe the issues it presents are capable of repetition, yet evading review.
Nonetheless I must concur in the dismissal entry because we lack jurisdiction to decide the case. Civ.R. 65(B)(2) allows a trial court to consolidate a preliminary injunction hearing with a trial on the merits. Here, the court of appeals held that the trial court consolidated without sufficient notice to all parties. The entire case was remanded for a hearing on the merits. Appellant did not timely appeal this ruling, and therefore the case is not properly before us.